                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                 Case No. 1:18-cr-00046-DCN
                      Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  MICHAEL LANCE DAVIS,

                      Defendant.


                                    I. OVERVIEW

      Pending before the Court is Defendant Michael Davis’ objection to the

Presentence Investigation Report’s designation of him as an armed career criminal under

18 U.S.C. § 924(e). Dkt. 26. As outlined below, the Court finds that Davis’ conviction for

delivery of a controlled substance under Idaho Code § 37-2732(a)(1)(A) constitutes a

serious drug offense within the meaning of the Armed Career Criminal Act (“ACCA”).

Accordingly, Davis’ objection is OVERRULLED, his designation as an armed career

criminal stands, and he will receive the appropriate enhancement.

                                   II. BACKGROUND

      On February 14, 2018, the Grand Jury indicated Davis on one count of unlawful

possession of a firearm in violation of 18 U.S.C. § 922(g)(1), one count of possession

with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1), one

count of distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and one

MEMORANDUM DECISION AND ORDER - 1
count of distribution of marijuana in violation of 21 U.S.C. 841(a)(1). Dkt. 1. On May 15,

2018, Davis entered a guilty plea to counts one and two of the Indictment and agreed to

the drug forfeiture contained in the Indictment. Dkt. 20.

       On July 2, 2018, the United States Probation Office issued its Initial Presentence

Investigation Report (“PSR”) recommending an adjusted offense level of 30 and a four-

point enhancement for having at least three prior felonies of either a crime of violence or

a serious drug offense. The probation officer classified Davis as an armed career criminal

under 18 U.S.C. § 924(e). Dkt. 30 at 5. Combined with the three-points in reductions for

accepting responsibility and timely notifying authorities of his intention to enter a guilty

plea, the Probation Office recommended Davis receive a total offense level of 31.

       Davis objected to his designation as an Armed Career Criminal arguing that his

Idaho conviction for Delivery of a Controlled Substance under §37-2732(a)(1)(A) does

not categorically qualify as a “serious drug offense” within the meaning of the ACCA.

       The government responded, arguing that a conviction under Idaho Code §37-

2732(a)(1)(A), delivery of a controlled substance, is an offense involving the distribution

of a controlled substance which qualifies as a “serious drug offense” under the ACCA

and asking that Davis’ objection be overruled. The United States Probation Office

addressed Davis’ objection in an Addendum to the PSR but did not make any changes to

the original PSR calculations.

       The Court was originally scheduled to sentence Davis on November 20, 2018.

After hearing oral argument from both parties, the Court continued the sentencing to



MEMORANDUM DECISION AND ORDER - 2
issue a written decision on Davis’ objection. Here, the Court addresses the designation of

Davis as an Armed Career Criminal.

                                III. LEGAL STANDARD

       The ACCA imposes a fifteen-year mandatory minimum sentence on individuals

convicted of being felons in possession of a firearm who have three prior convictions for

“a violent felony or a serious drug offense, or both.” 18 U.S.C. § 924(e)(1). A “serious

drug offense” is defined as:

       (i)    an offense under the Controlled Substances Act (21 U.S.C. 801 et
              seq.), the Controlled Substances Import and Export Act (21 U.S.C.
              951 et seq.), or chapter 705 of title 46, for which a maximum term of
              imprisonment of ten years or more is prescribed by law; or

       (ii)   an offense under State law, involving manufacturing, distributing, or
              possessing with intent to manufacture or distribute, a controlled
              substance (as defined in section 102 of the Controlled Substances Act
              (21 U.S.C. 802) ), for which a maximum term of imprisonment of ten
              years or more is prescribed by law. . . .

18 U.S.C. § 924(e)(2)(A).

                                    IV. DISCUSSION

       When determining whether a prior conviction constitutes one of the crimes listed

in the enumerated offense clause, courts utilize the “categorical approach” and “modified

categorical approach” set forth in Taylor v. United States, 495 U.S. 575 (1990). See

Mathis v. United States, 136 S. Ct. 2243, 2248-49 (2016). Under the categorical

approach, the Court compares the elements of the state statute of conviction to the

generic federal definition of a controlled substance offense.




MEMORANDUM DECISION AND ORDER - 3
       Davis argues that Idaho’s delivery of a controlled substance statute does not

categorically qualify under the ACCA as a “serious drug offense.” Davis cites to

Sandoval v. Sessions, 866 F.3d 986, 989 (9th Cir. 2017) and asserts that because Idaho’s

delivery statute is overbroad (because it includes even the mere act of solicitation) the

whole statute cannot qualify as a federal drug offense.1

       The government counters that Sandoval does not include an expanding modifier,

such as “involving.” See 18 U.S.C. § 924(c)(2). In short, the government alleges that the

word “involving,” as found in 18 U.S.C. 924(e)(2)(A)(ii), establishes that the ACCA

encompasses offenses that are related to and/or connected with distribution of a

controlled substance—including even something like aiding and abetting or solicitation.

       Davis, however, argues that a recent Ninth Circuit opinion, United States v.

Franklin, 904 F.3d 793 (9th Cir. 2018), defeats the government’s central statutory

construction argument. The Court in Franklin explained the difference between

“involved” and “related to.” Ultimately, in that case, the Ninth Circuit found that the

State of Washington’s statutes were too broad to encompass a federal equivalent because

the state statute required a different mens rea than that which was required at the federal

level. There is a footnote in Franklin, however, that bolsters the government’s argument



1
  In other words, Davis argues that because he was convicted under a statute that includes
multiple crimes (some that have federal equivalents, and some that do not) it is not fair to assume
that he was convicted of something that would be considered a federal crime and apply the
enhancement. The problem with this argument, however, is that Davis was convicted under a
specific subsection (37-2732(a)(1)(A)) and that subsection does not include solicitation. Other
subsections in this chapter appear to (such as 37-2732(h)), but the one that Davis was actually
convicted of does not.

MEMORANDUM DECISION AND ORDER - 4
in this case. After citing numerous out of Circuit cases that equate “involving” and

“relating” the Franklin Court explained that:

       “[T]hose decisions do not address how the term ‘involving’ affects the
       accomplice liability implied into the ‘serious drug offense’ definition, no
       matter how broadly that generic crime is otherwise interpreted because of the
       ‘involving’ predicate. So none addresses the issue before us or conflicts with
       the result we reach.”

904 F.3d 793, n.9. In the Government’s estimation, this distinguishes Davis’ situation and

does not require that they read Davis’ conduct—however big or small it might have

been—out of the crime itself.2 The crime which Davis pled guilty to is a serious drug

offense and even though there are portions of that crime which might3 not have a federal

equivalent, any distinction has been written out (either by the Ninth Circuit’s footnote or

Idaho caselaw).

       The situation before the Court today is fundamentally different than that which

was presented in Franklin. In Franklin, the Court imposed a limitation because the mens

rea was different between the State statute and its federal equivalent. In Idaho, however,

that is not the case. See Idaho Code 18-2001; Idaho Criminal Jury Instruction 311 ( “the

law makes no distinction between a person who directly participates in the acts



2
  Importantly, Davis has not presented any persuasive arguments or authority that would allow
the Court to overlook his actual conviction and instead assess and evaluate his underlying
conduct that lead to that conviction. The Court will not begin such a precedent.
3
  Because the Court finds that there is no distinction in Idaho, there is no need to determine if
there is a unique federal equivalent. Said differently, because Idaho considers the mens rea of a
principle or accomplice the same in these types of drug offenses—after all, solicitation is a
separate crime that the State can charge people with—the whole statute is a serious drug offense
and comports with the ACCA.

MEMORANDUM DECISION AND ORDER - 5
constituting a crime and a person who either before or during its commission,

intentionally aids, assists, facilitates, promotes, encourages, counsels, solicits, invites,

helps or hires another to commit a crime with intent to promote or assist in its

commission. Both can be found guilty of the crime”). Furthermore, in State v Johnson,

145 Idaho 970 (2008), Idaho abolished the distinction between principals and aiders and

abettors and instead treats aiding and abetting as a theory under which the crime can be

proved and not as a separate offense or a crime of a different nature. In this way, Idaho

law is consistent with the analysis in Franklin.

       In this case, the Court finds that Idaho Code § 37-2732 does qualify as a serious

drug offense as defined in the ACCA in that it is “an offense under State law, involving

manufacturing, distributing, or possessing with intent to manufacture or distribute, a

controlled substance” 18 U.S.C. § 924(e)(2)(A) (emphasis added), and that even if the

Court were to look further in the statute and address solicitation,4 there is no meaningful

difference in Idaho. The enumerated crimes have a federal counterpart and the statute is

not overly or impermissible broad.


4
  The Court understands Davis’ argument, but it simply does not apply in this context because
Davis was not convicted of a solicitation crime in the first instance. Even though other sections
of the statute under which Davis was charged appear to be related to solicitation, there is 1) no
distinction in Idaho between the two; 2) even if there were, the general idea of “involving” as
explained in Franklin and other Circuits would allow that provision (and therefore the whole
statute) in under the ACCA; but 3) even assuming neither 1 or 2 above were true, such would not
necessarily change things for Davis. The Court understands the principles of divisibility and the
proper categorical approach to determining these issues—in essence Davis’ legal arguments—
but looking at this specific case, were the Court to accept Davis’ argument, it would essentially
write out Davis’ crime and conduct because of a different subsection’s purported failure to
comport with a federal statute. This outcome would be the preverbal example of throwing the
baby out with the bathwater.

MEMORANDUM DECISION AND ORDER - 6
                                    V. CONCLUSION

       Davis was convicted of violating Idaho Code § 37-2732(a)(1)(A), not Idaho Code

§ 37-2732(h), Idaho Code § 18-204, or some other “solicitation” type crime. The

categorical approach requires “assessing whether the full range of conduct covered by a

statute falls within the pertinent term.” United States v. Grajeda, 581 F.3d 1186, 1189

(9th Cir. 2009). Here, the conduct enumerated in Idaho Code § 37-2732 meets that test.

Accordingly, the Court finds that the probation officer relied on the statute of conviction

and correctly determined that it met the definition of a serious drug offense under the

ACCA.

                                       VI. ORDER

       The Court HEREBY ORDERS:

       1. Davis’ objection to the Presentence Investigation Report’s designation of him

          as an armed career criminal is OVERRULED. Davis’ conviction for Delivery

          of a Controlled Substance under Idaho Code § 37-2732(a)(1)(A) constitutes a

          “serious drug offense.”


                                                 DATED: January 4, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
